Title: To Thomas Jefferson from Albert Gallatin, 10 August 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dr Sir
City of Washington 10th August 1800 [i.e. 1801]
I have the honor to enclose the following papers vizt.


1st.
Extract of a letter from the Collector of Sag harbour Long Island on the application of hospital money. The same complaints have occasionally been made by other collectors in those small ports from whence the money has heretofore been drawn to the principal port. It might be a good rule to permit the Collectors of those small ports to expend when necessary a sum not exceeding one half of the monies there collected, reserving the other half to assist the ports of the same State, when from any extraordinary cause the expence would be greater in any one year than the receipts, to purchase stocks or to erect hospitals. But, as mentioned in a former letter, an exception is necessary in relation to Charleston S.C. & principally Norfolk on account of the public hospital there. I have as yet no answer to the permission requested to apply in relation to those two ports part of the money collected in the adjoining States.


2d.
Mr Page’s letter recommending Mount Ed. Chisman for Collector of Hampton instead of William Kerby to be removed for delinquency as pr. your answer to my official report on that subject. Two months have elapsed since I had applied to Mr Page for a recommendation & if you approve One of the blank commissions may be filled accordingly.


3d.
Govr. Jackson’s, of Georgia, recommendation in favor of T. De Mottos Johnson for Collector Savannah instead of Powell to be removed for the same cause as Kerby. The port of Savannah being of great importance & the accounts much deranged, render it essential that a perfectly suitable & very active man should be appointed. From Messrs. Taliafero, Millege & Baldwin to whom I had writen on the subject no answer is yet received. You will be pleased to decide whether a commission should issue also in this case.


4th
Letters from Watson Collect. of Plymouth & Gen. Lincoln Collector of Boston in relation to the enquiry into Watson’s conduct & its result. It is presumable that the liberality displayed in this instance had a good effect


5th
A letter from Charles Pinckney on the propriety of removals there & one from Simmons showing his compliance with a former circular in rendering his accounts. The letter from Mr Pinckney, who has since sailed, was received the next day after I had written to you on the same subject & had enclosed St. Th. Mason’s letter. It shows that I was not mistaken in what I had understood to be Mr Pinckney’s opinion. But it shows also that Mr Doyley who was Gen. Mason’s correspondent & said that a removal after the meeting of Congress should be too late, is the candidate for the office. There is something mysterious in that & in your having recieved such different impressions on that subject from what I had. It is necessary that the true situation of affairs there should be known, & it is desirable that it may not be necessary to remove the Collector. He is the only active officer who has yet been obtained there. His predecessor Holmes had left every thing in immense confusion. Much has been recovered through Simmons’s exertions, & although the general relaxation, which pervaded the internal administration of this & every other department during the reign of energy, had produced the delay of his accounts, you see with what rapidity he has regained the time lost.


6th.
Letters from Mr Lincoln atty. general on present aspect in Massachusets—from Gov. Langdon wishing for more removals & enclosing a letter from Judge Burke S.C. wishing also for some & recommending Ths. Burke to the office in Savannah for which Gov. Jackson recommends Johnson—& from Mr Osgood of thanks.


7th.
return of Warrants issued last week amounting to Dlrs. 90,804.12 At the beginning of the week 3d. August the balance of cash in the Treasury was 2,520,228.42. On the 25th May which was the first regular return I could obtain the balance was 1,926,263.05. The surplus money, for we have got more than we want in the Treasury, is applied as fast as we can procure good bills to purchase remittances for Holland where we have to pay 1,900,000 dollars next year, & if we do not take care to be beforehand, will necessarily raise the exchange by purchasing large sums at once. But this place is unfavorable on account of the distance from Philada. & NewYork. You must altogether depend on Banks or private agents. I have not been able to purchase since beginning of July more than about 300,000 dollars worth, the whole at 39 cents. Exchange is now at 40 & I must stop; otherwise Governt. continuing to purchase would raise it above par.


Jonas Clark Collector of Kennebunk was it seems appointed Inspector of external revenue by the late Presidt. & Senate, but through some mistake notice not given to the Dept. of State & no commission issued. In all the ports where there is a surveyor, he receives also a commission of inspector which is necessary in the performance of some of his duties in relation to imported teas & spirits. In the ports where, as Kennebunk, there is no Surveyor, the Collector receives the same commission. Considering it as a matter of course, I have filled one of the blank commissions with his name for that office, which, I hope, will meet your approbation.
Govr. Drayton has communicated that Ed. Darrel had accepted the place of Commissr. of direct tax for the first division of South Carolina, for which he had received a blank commission; Mr Darrel has also written & hopes to complete the assessment in Nover. That of N. Carolina is completed. No answer yet on that subject from Georgia.
The answer to New Haven seems to have had a greater effect than had been calculated upon. The republicans hope for a greater number of removals; the federals also expect it. I have already received several letters from Philada. applying for the offices of customs upon the ground that it is generally understood that the officers there are to be removed. There is no doubt that the federal leaders are making a powerful effort to rally their party on the same ground. Although some mistakes may have been made, as to the proper objects both of removal & appointment, it does not appear that less than what has been done could have been done without injustice to the republicans. But ought much more to be done? It is so important for the permanent establishment of those republican principles of limitation of power & public economy, for which we have successfully contended, that they should rest on the broad basis of the people & not on a fluctuating party majority, that it would be better to displease many of our political friends than to give an opportunity to the irreconcilable enemies of a free government of inducing the mass of the federal citizens to make a common cause with them. The sooner we can stop the ferment the better, and at all events it is not desirable that it should affect the eastern & Southern parts of the Union. I fear less from the importunity for obtaining offices, than from the arts of those men whose political existence depends on that of party. Office hunters cannot have much influence; but the other class may easily persuade the warmest of our friends that more ought to be done for them. Upon the whole although a few more changes may be necessary, I hope there will be but few. The number of removals is not great, but in importance they are beyond their number. The Supervisors of all the violent party States embrace all the Collectors. Add to that the intended change in the Post-office & you have in fact every man in office out of the sea-ports. Whilst on that subject, is it not proper that the suppression of the 19 offices of inspectors worth 20,000 dollars should be known & understood? If you approve, I would send to the press the Order itself which you signed for that purpose.
Duane is here & applies for two appointments in favor of Gardner a native of Pennsylvania & Campbell an united Irishman the two clerks who gave him the transcript of the accounts of Dayton Pickering &c. The last was suspected & turned out; the first was not suspected but resigned. He wants Gardner to be made Agent with the Choctaw Indians & Campbell to have a commission in the army. Whatever impropriety there might be in their conduct, I have reason to believe Gardner to be a man of honor. Campbell is very impudent but as enthusiastic as his friends (the U. Ir. I mean) commonly are.

Mr Thornton presses for a decision in the question of admission of French privateers & their prizes. I can give no opinion having never considered the subject; but unless it is much clearer than I expect, it seems that delay is desirable, at least until after the ratification of the French Convention. I know that you must at last meet the question; but Thornton would not speak if he was not instructed, & the importance of a decision is too great to be risked on any but the strongest grounds.
Hoping to hear soon from you, I remain with great respect Dear Sir Your most obt. Servt
Albert Gallatin
